Citation Nr: 0329215	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  98-08 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for migraines.

3.  Entitlement to a compensable evaluation for a low back 
strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1982 to December 
1985.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in St. Paul, Minnesota.  In May 2000 and 
January 2003, the Board remanded this case to the RO for 
additional development.


REMAND

The veteran seeks entitlement to service connection for a 
bilateral knee disorder, and migraines, and entitlement to a 
compensable evaluation for low back strain.  Additional 
development is necessary before the Board can decide these 
claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Among 
other directives, the VCAA eliminated the well-grounded claim 
requirement, expanded VA's duty to notify a claimant and his 
or her representative of requisite evidence, and enhanced 
VA's duty to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Further, 
recent decisions by the United States Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

In January 2003, the Board undertook development of the 
veteran's claims by affording the veteran VA joint, spine and 
neurological examinations.  Such examinations were 
accomplished in April 2003.  Thereafter, the reports of these 
examinations were returned to the Board for reconsideration 
of the veteran's claims.  The RO has not yet considered these 
examination reports in support of the veteran's claims and 
the veteran has not waived her right to have the Agency of 
Original Jurisdiction (AOJ), or the RO, do so.  

Pursuant to the former version of 38 C.F.R. § 20.1304(c), any 
pertinent evidence submitted by the appellant or 
representative, which was accepted by the Board under the 
provisions of 38 C.F.R. § 20.1304(a) and (b), as well as any 
such evidence referred to the Board by the originating agency 
under 38 C.F.R. 
§ 19.37(b), was required to be referred to the AOJ for review 
and preparation of a supplemental statement of the case 
unless that procedural right was waived by the appellant or 
representative, or unless the Board determined that the 
benefit, or benefits, to which the evidence related could be 
fully allowed on appeal without such referral.

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, and without having to obtain the appellant's 
waiver.  In particular, 38 C.F.R. § 20.1304 was amended by 
removing paragraph (c) in its entirety.  67 Fed. Reg. 3,099, 
3,103-104 (Jan. 23, 2002).  In relevant part, the change in 
regulation was codified at 38 C.F.R. § 19.9(a)(2) (2002).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), it was held that 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) were 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002), because 
it denied appellants a "review on appeal" when the Board 
considered additional evidence without remanding the case to 
the RO for initial consideration.  Bernard, 4 Vet. App. at 
393-94 (1993).  In light of this holding, on Remand, the RO 
must ensure that the veteran is afforded due process by 
initially considering the examination reports that have been 
associated with the claims file since April 2003.  

The Board notes further, that the veteran's service-connected 
low back strain is currently rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  However, the 
Schedule for Rating Disabilities pertaining to the spine, 
including lumbosacral strain, changed effective September 26, 
2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243).  The RO should 
consider both the old and revised pertinent diagnostic codes 
as they relate to her increased rating claim, and should 
ensure that she is provided with appropriate notification of 
this change in law in a supplemental statement of the case.  

This case is REMANDED to the RO for the following:

The RO should readjudicate the veteran's 
claims based on all of the evidence of 
record, including the VA examination 
reports that were associated with the 
claims file after April 2003.  The 
veteran's increased rating claim should 
be readjudicated with consideration of 
the change in the rating criteria under 
the applicable diagnostic code for rating 
low back strain in effect before and 
after September 26, 2003.  If the RO 
again denies any benefit sought on 
appeal, it should provide the veteran and 
her representative a supplemental 
statement of the case which includes the 
law and regulations governing VA's duties 
to notify and to assist as well as the 
provisions of the changes to the VA 
Rating Schedule governing rating 
disabilities of the spine (see 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243).  The RO 
should afford the veteran an opportunity 
to respond thereto before the case is 
returned to the Board for appellate 
review.  

The purpose of this REMAND is to ensure that the veteran is 
afforded due process.  No inference should be drawn regarding 
the ultimate disposition of this claim.  The veteran is free 
to submit any additional argument or evidence she wishes to 
have considered in connection with her appeal; however, she 
is not required to act unless she is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




